Citation Nr: 0313791	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a left inguinal hernia with recurrent 
left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1945 to December 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
determinations in August and December 1999 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening a service 
connection claim for right knee arthritis and denied a 
compensable rating for residuals of inguinal hernia repair.  
In June 2001, the veteran testified at a video conference 
hearing before the undersigned.  A copy of the transcript of 
that hearing is of record.  

In December 2001, the Board found new and material evidence 
had been submitted to reopen the claim for service connection 
for a right knee disorder and remanded the case to the RO for 
additional development.  In a March 2003 rating decision the 
RO granted a 10 percent rating for the post-operative 
residuals of inguinal hernia with tender scar and left 
varicocele.  A higher schedular rating is possible for this 
disability; therefore, the issue of entitlement to an 
increased rating remains before the Board on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  A right knee disorder was not manifested in service; 
right knee arthritis was not manifest to a degree of 
10 percent or more within one year of service; and the 
veteran's right knee disability is not shown to be related to 
service.

2.  The veteran's post-operative residuals of a left inguinal 
hernia with recurrent left varicocele are manifested by 
tenderness in the area of the surgical site without recurrent 
inguinal hernia.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A rating in excess of 10 percent for post-operative 
residuals of a left inguinal hernia with recurrent left 
varicocele is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.114, 4.118, Codes 7338, 7804 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in August 2002 
and the claims were addressed in an April 2003 supplemental 
statement of the case.  The RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents during the course of this appeal.  These documents 
adequately notified the veteran of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been obtained.  
In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his claims in May 
1999, June 2002, and February 2003.  The available medical 
evidence is sufficient for appellate determinations as to 
these matters.  

Service Connection Claim
Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis related to a right knee disorder.  An 
August 1946 physical examination report noted good motion to 
the bones and joints.  A November 1946 separation examination 
revealed no musculoskeletal defects.  

Private medical records from Dr. R.B.R., dated in February 
1947, note the veteran was examined and found to have some 
crepitance and pain on right knee motion.  There was no 
evidence of swelling, but it was noted that the veteran 
reported a history of pain and swelling in damp cold weather.  
A diagnosis of mild, chronic arthritis of the right knee was 
provided.

On VA general medical examination in April 1947 the veteran 
reported that both of his knees would ache in damp weather.  
The examiner noted there was no swelling, atrophy, deformity, 
or limitation of motion of the right knee joint, but that 
there was crepitus on both active and passive motion.  The 
diagnoses included arthritis of the right knee, chronic, 
mild, manifested by crepitus.  April 1947 X-rays of the 
veteran's right knee were negative.

In April 1947, service connection was granted for arthritis 
of the right knee.  A 10 percent disability rating was 
assigned.

A November 1949 private medical statement from Dr. J.S.R. 
noted that for five years or longer the veteran had been 
suffering from arthritis which caused him much pain and 
interference with his work.

On VA examination in July 1954, the veteran complained of 
pain and soreness in both knees which first started during 
service.  The examiner noted that both of the veteran's knees 
elicited slight crepitus, but that there was no limitation of 
active or passive motion, swelling, atrophy or muscle spasm.  
Both patellae moved normally and were not tender to 
manipulation.  The examiner indicated that arthritis of the 
right knee was the diagnosis of record.  X-rays of the 
veteran's knees in June 1954 were negative; a provisional 
diagnosis of arthritis was noted.

A July 1954 VA medical statement noted the veteran's claims 
file had been reviewed and that it was the examiner's opinion 
that there had been a diagnostic error.  It was noted that 
the diagnosis of arthritis of the right knee was made on the 
basis of crepitus as the only positive finding, that X-rays 
of the right knee had remained negative for bone or joint 
changes for approximately 7 years, and that the veteran's 
sedimentation rate was normal.  The physician specifically 
stated that the diagnosis of arthritis of the right knee was 
erroneous.

In August 1954, the RO proposed to sever service connection 
for arthritis of the right knee on the basis that the prior 
grant of service connection for such disability involved 
clear and unmistakable error.

In October 1954, the RO severed service connection for 
arthritis of the right knee on the basis that the previous 
grant of service connection for such disability involved 
clear and unmistakable error.  It was noted that an examining 
physician had certified that the original diagnosis of 
arthritis of the right knee, based on crepitus, was 
erroneous.  The veteran was notified of the decision in 
October 1954 and did not appeal it.
In April 1999, the veteran submitted a petition to reopen the 
claim for service connection for a right knee disability.

VA examination in May 1999 noted the veteran had been 
receiving VA treatment for recurrent swelling and extreme 
pain in the right knee, as well as, limited ability to use 
the right knee because of increased pain.  The examiner noted 
that the veteran had a swollen right knee which was tender to 
palpation around the joint.  There was crepitance on range of 
motion.  Anterior and posterior drawer signs were stable, but 
there was instability of the medial collateral ligaments.  
The impression was degenerative joint disease of the right 
knee with effusion.

VA treatment records dated from October 1995 to June 2001 
show the veteran was treated for problems including a right 
knee disorder.  An August 1999 X-ray examination of the right 
knee noted moderately advanced arthritic changes of the right 
knee.  A June 2001 treatment report shows the veteran was 
being followed for right knee degenerative joint disease.

In a June 2001 private medical statement, Dr. E.E.B. noted he 
had reviewed records forwarded from the veteran's accredited 
representative, including the VA rating decision and letters 
dating from 1949.  It was noted the veteran dated his knee 
pain to "a documented in-service injury."  In his opinion 
the physician specifically discussed a negative X-ray 
examination report dated in September 1947 and a diagnosis of 
arthritis right knee, chronic, mild, manifested by crepitus, 
by a VA examiner dated in April 1947.  He also mentioned a 
statement from Dr. R.B.R. dated in 1947, and noted that 
subsequent examinations by family physicians, including 
himself, had demonstrated arthritis in the veteran's right 
knee with chronic degenerative and meniscal changes.  It was 
reported that the veteran would need a knee replacement in 
the near future.  He commented that based on his review of 
the medical records and with a reasonable degree of medical 
certainty, he thought that it was possible, and at least as 
likely as not, that the veteran's chronic knee pain and 
subsequent development of arthritis were due to an injury in 
service.  He stated that the disorder probably reflected soft 
tissue and meniscal degenerative changes not evident by an X-
ray examination.  It was noted that the veteran certainly 
dated the onset of his pain to such an injury, continuing 
since that time in the area of the knee where he had 
developed severe arthritis.  He specifically remarked that it 
was as likely as not that the veteran's right knee condition 
in service was linked to his present condition and was the 
precipitating cause of his current condition.

At a June 2001 hearing before the undersigned, the veteran 
testified that his knee swelled quite often in service.  He 
reported that he had experienced limited range of motion of 
the right knee and stiffness.  He noted that weather affected 
his knee.  He indicated that he had not gone to a medic 
during service because none were available.  He stated that 
his right knee symptoms had continued after his separation 
from service.

In response to a February 2002 RO request for additional 
information Dr. E.E.B. reiterated his opinion that he 
considered the veteran's present arthritis to be a direct 
result of a service-connected injury documented in VA 
records.  

On VA examination in June 2002 the veteran denied having 
injured his right knee while on military duty, but reported 
intermittent soreness/pain in the right knee for years.  The 
examiner noted the veteran's right knee demonstrated full 
extension and flexion to 135 degrees.  There was minimal 
retropatellar crepitation, but no evidence of swelling or 
effusion.  There was slight laxity to the medial side of the 
knee with valgus stress due to thinning of the articular 
cartilage.  There was no laxity to the ligaments.  X-ray 
examination revealed marked loss of articular cartilage to 
the medial compartment and moderate osteophyte formation.  
The diagnosis was severe osteoarthritis, medial compartment, 
right knee.  In conclusion, the examiner summarized the 
pertinent evidence of record, noted that X-rays taken within 
6 months of discharge were interpreted as negative, and 
stated there was no way to determine whether or not the 
veteran's present severe right knee arthritis was the result 
of crepitation complained of 4 months after his service 
discharge.




Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 
The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board finds that the evidence of record establishes that 
service connection for a right knee disability is not 
warranted.  Service medical records do not show complaint or 
treatment for a right knee injury.  Service department 
examinations in August and November 1946 revealed no right 
knee abnormalities.  And the veteran has denied (see June 
2002 VA examination report) that he incurred a right knee 
injury during active service.  Although Dr. E.E.B. expressed 
an unequivocal opinion that the veteran's present right knee 
arthritis is due to an injury during service, the Board finds 
his opinions are of limited probative value because they 
appear to have been premised primarily upon evidence of "a 
documented in-service injury" which, in fact, is not 
documented, and not even reported by the veteran.  In fact, 
other than in the statements of Dr. E.E.B., there is no 
evidence that the veteran incurred a right knee injury or 
sustained any traumatic event to the right knee during 
service.  

While arthritis is a disease for which service connection may 
be presumed if manifested to a degree of 10 percent or more 
within the first post-service year, the evidence establishes 
that the diagnosis of right knee arthritis in 1947 was 
erroneous.  The July 1954 VA medical opinion that the 1947 
diagnoses of arthritis were erroneous is persuasive.  This 
opinion is shown to have been based upon a comprehensive 
review of all of the evidence then of record.  Under VA law a 
10 percent rating for traumatic or degenerative arthritis to 
the right knee requires that the disorder be established by 
X-ray findings.  See 38 C.F.R. § 4.71a, Codes 5003, 5010.  
The evidence clearly shows that right knee X-rays in the 
first post-service year were negative.  Therefore, a 
presumption of service connection for right knee arthritis is 
not warranted.  There is no competent evidence otherwise 
linking the veteran's current right knee disability to 
service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Increased Rating Claim
Factual Background

Service medical records show that in August 1946 the veteran 
underwent left varicocelectomy and herniorrhaphy.  The 
veteran's November 1946 separation examination noted left 
inguinal and varicocelectomy scars, but indicated there was 
no evidence of present disability, and no evidence of a 
present hernia.  

Private medical records dated in February 1993 show the 
veteran underwent repair of a recurrent left inguinal hernia 
with Marlex patch.  In a December 1995 statement Dr. F.R.B. 
noted the veteran had developed a recurrent hernia that was 
repaired in February 1993.  The physician stated he last saw 
the veteran in March 1993, when the wound was well healed 
with no evidence of recurrence.

On VA examination in May 1999 the veteran reported his only 
present symptom was occasional burning pain in the area of 
the surgical scar with no symptoms of recurrent hernia.  The 
examiner noted there was an approximately 4 centimeter (cm) 
flat, slightly hypopigmented, nontender scar over the left 
inguinal ring.  There was no evidence of hernia recurrence.  
There was some fullness to the left epididymal tissue, but no 
evidence of varicocele.  The testes were normal without 
nodules or unusual tenderness.  

On VA examination in June 2002 the veteran complained of 
tenderness at the hernia repair scar.  The examiner noted 
there was an approximately 4 inch flat scar extending over 
the left inguinal area which was non-ulcerated with no 
chronic skin changes or evidence of recurrent hernia.  There 
was tenderness to palpation of the scar.

On VA examination in February 2003 the veteran complained of 
tenderness in the inguinal area near the repair site and 
intermittent radiating pain down into the left testicle and 
groin area.  He stated the tenderness was constant, but that 
the radiating pain was precipitated by strenuous activity.  
The examiner noted a flat, hypopigmented 4 inch scar in the 
left lower quadrant.  Digital examination within the left 
inguinal canal revealed tenderness to the internal ring and 
sensitivity throughout the canal.  There was tenderness to 
the superior pole of the left testicle, but no evidence of 
recurrent hernia.  An ultrasound revealed bilateral 
epididymal cysts, a small right hydrocele, and a left 
varicocele.  The examiner stated the pain the veteran 
described as intermittent and radiating down into the left 
testicle and left groin was more consistent with nerve root 
involvement and radicular pain.  There was no evidence of any 
functional loss to the abdominal wall secondary to the 
surgery site in the left lower quadrant.  The diagnosis was 
residuals of left inguinal hernia repair times 2 without 
evidence of recurrent hernia with residuals of tender scar 
and radicular pain consistent with nerve root irritations.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The Rating Schedule provides ratings for inguinal hernias 
which are not operated but are remediable or which are small, 
reducible, or without true hernia protrusion (0 percent); for 
a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt (10 percent); 
for a small recurrent postoperative or unoperated 
irremediable, inguinal hernia, which is not well supported by 
a truss or is not readily reducible (30 percent); and for a 
large postoperative recurrent inguinal hernia that is 
considered inoperable and which is not well supported under 
ordinary conditions and which is not readily reducible 
(60 percent).  See 38 C.F.R. § 4.114, Code 7338.

The Rating Schedule provides a compensable rating for 
superficial scars when there is evidence of pain on 
examination (10 percent).  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

A regulatory amendment effective July 2, 2001, made changes 
to the schedular criteria for evaluating diseases of the 
digestive system; however, the criteria for evaluating 
inguinal hernia were unchanged.  See 38 C.F.R. § 4.114, Code 
7338 (effective before and after July 2, 2001).  Similarly, 
an amendment effective August 30, 2002, made changes to the 
schedular criteria for evaluating skin disorder, but the 
criteria under Code 7804 were essentially unchanged.  See 
38 C.F.R. § 4.118, Code 7804 (before and after August 30, 
2002).

Based upon a review of the entire record, the Board finds the 
evidence demonstrates the veteran's post-operative residuals 
of a left inguinal hernia with recurrent left varicocele are 
manifested by tenderness in the area of the surgical site 
without recurrent inguinal hernia.  Records show the veteran 
underwent repair for a recurrent hernia in 1993, but that 
subsequent examinations revealed no evidence of hernia 
recurrence.  

The Board notes that the veteran is presently receiving the 
maximum schedular rating available under Code 7804.  There is 
no indication that other, alternative diagnostic codes for 
skin disorders are applicable in the case.  As the evidence 
does not demonstrate the veteran has a recurrent 
postoperative inguinal hernia, entitlement to a higher or 
separate rating under Code 7338 is not warranted.  Although 
VA examination in February 2003 revealed a left varicocele, 
there is no evidence the disorder requires long-term drug 
therapy, 1-2 hospitalizations per year, or intermittent 
intensive management so as to warrant a separate rating under 
Code 7525.
The Board further finds there is no persuasive evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant extraschedular consideration.  Hence, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, was not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  The preponderance of the evidence is 
against this claim.


ORDER

Service connection for a right knee disability is denied.

A rating in excess of 10 percent for post-operative residuals 
of a left inguinal hernia with recurrent left varicocele is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

